Case 2:17-cv-02972-FMO-JC Document 92 Filed 08/24/20 Pagelof2 Page ID #:2591

 

 

1

2

3

, JS-6

5

6

i

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10
11) KRISTINA MCCONVILLE, individually ) Case No. CV 17-2972 FMO (JCx)

and on behalf of herself and on behalf of )

12] all other persons similarly situated, )
13 Plaintiff, JUDGMENT
14 V.
15 || RENZENBERGER, INC.,
16 Defendant.
iy
18 Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order’), filed
19 || contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:
20 1. Plaintiff Kristina McConville shall be paid a service payment of $5,000 in accordance
21] with the terms of the Settlement Agreement and the Order.
22 2. Class counsel shall be paid $612,500 in attorney’s fees, and $26,589.68 in costs in
23 | accordance with the terms of the Settlement Agreement and the Order.
24 3. The Claims Administrator, CPT, shall be paid for its fees and expenses in accordance
25 || with the terms of the Settlement Agreement.
26 4. The California Labor and Workforce Development Agency shall be paid $75,000
27 || pursuant to the Settlement Agreement and the Order.
28 5. All class members who did not validly and timely request exclusion from the settlement

 
Oo oN DO oO fF WwW DY =

BM ho RO RO NS SO NO ND NO =| = = =— = =—& =—&— = — =
ao nN OG omlmlUMU DAP,LUlUCUaNUCULNI SUC ClCUCOClCO OTT el GS Ul lll ela GSU KSC CUD

Case 2:17-cv-02972-FMO-JC Document 92 Filed 08/24/20 Page 2of2 Page ID #:2592

have released their claims, as set forth in the Settlement Agreement, against any of the released
parties (as defined in the Settlement Agreement).

6. Except as to any class members who have validly and timely requested exclusion, this
action is dismissed with prejudice, with all parties to bear their own fees and costs except as
set forth herein and in the prior orders of the court.

Dated this 24th day of August, 2020.

/s/
Fernando M. Olguin
United States District Judge

 

 
